Title: Robert Patterson to Thomas Jefferson, 24 October 1815
From: Patterson, Robert
To: Jefferson, Thomas


          
            Sir
            Philadelphia  24h Octr 1815
          
          I have been favoured with your letter of the 13th & shall immediately take measures to send on your Time-piece as you have directed.
          I have had, for some years an artificial horizon, which, by means of a reflecting sextant, answers the purpose of measuring all altitudes of the sun, or any other visible object, from 0 to 90° as well as all depressions not exceeding 50° with great ease & accuracy; & shall, Sir, have one made for you, on the same principles, to be sent on with the Time-piece; tho this may possibly occasion a delay of one or two weeks.
          Mr Hassler has just arrived here from England, with a complete apparatus of mathematical & astronomical instruments, for the use of the Government; in taking a survey of the coast &c The pendulum of his astronomical clocks is on the same construction with that used in the Observatory of Greenwich. I expect to obtain from him one of the same kind for your Time-piece.
          
            I am, Sir, with the greatest respect & esteem, your most obedt Servt
            Rt Patterson
          
        